EXHIBIT 99.1 UMEWORLD LIMITED INTERIM CONSOLIDATED BALANCE SHEETS AS AT MARCH 31, 2, 2012 (Unaudited) (All amounts in US Dollars) March 31, September 30, CURRENT ASSETS (Unaudited) (Audited) Cash and Cash Equivalents $ $ Accounts Receivable Deposit Deferred Financing Cost Prepayment TOTAL CURRENT ASSETS NON-CURRENT ASSETS Loan Receivable TOTAL ASSETS CURRENT LIABILITIES Accounts Payable and Accrued Liabilities TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Notes Payable (Note 3) TOTAL LIABILITIES STOCKHOLDERS’ DEFICIENCY Common Stock: $ 0.0001 par value, Authorized: 250,000,000 shares; Issued and outstanding September 30, 2012; March 31, 2013- 89,036,000 (Notes 5-7) Additional paid-in capital Deficit ) ) Accumulated Other Comprehensive Loss ) ) Non-controlling Interest TOTAL STOCKHOLDERS’ EQUITY/ (DEFICIENCY) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY/DEFICIENCY $ $ 1 UMEWORLD LIMITED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED AND SIX MONTHS ENDED MARCH 31, 2 (UNAUDITED) (All amounts in US Dollars) 3 months ended March 31, 2013 3 months ended March 31, 2012 6 months ended March 31, 2013 6 months ended March 31, 2012 (Unaudited) (Unaudited) (Unaudited) (Unaudited) License Fees and Royalties $ Other Income Total Revenues $ General and Administrative Expenses Depreciation 0 0 Gain/(Loss) from Operations ) OTHER INCOME Other Income 0 0 Interest Income 0 0 OTHER EXPENSES Interest Expense, net Gain/(Loss) before Income Taxes ) Income Tax - Net Gain/(Loss) ) Net Income/(Loss) attributable to Non-controlling interests ) ) Net Gain/(Loss) attributable to AlphaRx Inc. Stockholders ) Comprehensive Loss Net Gain/(Loss) ) Translation Adjustment ) Comprehensive Gain/(Loss) ) Less: Comprehensive Loss Attributable to Non-Controlling Interests ) Comprehensive Gain/(Loss) Attributable to UMeWorld Stockholders ) Per Share Data Net Loss Per Share, basic and diluted $ ) $ $ $ Weighted Average Number of Common Shares Outstanding 2 UMEWORLD LIMITED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIENCY AS OF MARCH 31, 2, 2012 (UNAUDITED) (All amounts in US Dollars) Accumulated Total Common Stock Additional Other Com- AlphaRx Inc. Non- Number of Paid in prehensive Stockholders’ controlling Total Gain/ Shares Amount Capital Loss (Deficiency) Deficiency Interest (Deficiency) Balance as of September 30, 2011 $ $ $ ) $ ) $ ) $ $ ) Warrants issued for Private Placement Stock issued for Private Placement 30 Stock cancelled for settlement ) Reverse Split ) ) - 0 Stock Issued for Acquisition Foreign Currency Translation ) Non-controlling interest ) ) Net Loss for the period ) ) ) Balance as of September 30, 2012 $ $ $ ) $ ) $ $ $ Foreign Currency Translation Non-controlling interest Net Gain/(Loss) for the period Balance as of March 31, 2013 $ $ $ ) $ ) $ $ $ 3 UMEWORLD LIMITED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED AND SIX MONTHS ENDED MARCH 31, 2 (UNAUDITED) (All amounts in US Dollars) 3 months ended March 31, 2013 3 months ended March 31,2012 6 months ended March 31,2013 6 months ended March 31,2012 CASH FLOWS FROM OPERATING ACTIVITIES Net Gain/(Loss) $ ) $ ) $ ) $ ) Adjustments to reconcile net income/(loss) to net cash used in operating activities: Depreciation and amortization 0 865 0 1,519 Stock based compensation 0 0 Machinery & Equipment written off 0 ) 0 Non-Controlling Interest ) ) Changes in assets and liabilities: Deferred Financing Cost 0 0 Decrease/(Increase) in prepayment ) ) ) Decrease/(Increase) in accounts receivable ) ) Decrease/(Increase) in loan receivable 0 ) 0 (Decrease)/Increase in accounts payable and accrued liabilities ) ) ) (Decrease)/Increase in accrued interest on notes payable NET CASH PROVIDED BY/USED IN OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Sold of Machinery & Equipment 0 0 0 0 NET CASH PROVIDED BY INVESTING ACTIVITIES 0 0 0 0 CASH FLOWS FROM FINANCING ACTIVITIES Issuance / (cancellation) of Common Stock 0 ) 0 ) Issuance (repayment) of Notes Payable, net ) NET CASH PROVIDED BY FINANCING ACTIVITIES ) Effect of exchange rate changes on cash and cash equivalents ) NET (DECREASE)/INCREASEIN CASH ) ) ) CASH, and cash equivalents, beginning of period CASH, and cash equivalents, end of period $ SUPPLEMENTARY INFORMATION Taxes Paid $
